DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as or preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Biase (US 2013/0180540).
Regarding claim 1, Di Biase disclose a hair extension comprising a lock of fake hair (2a) and a supporting plate (1), wherein the lock of fake hair (2a) is stably connected at a relative end to at least a portion of a first face (1a) of the supporting plate (1) (see Figure 3; paragraph 18).
Regarding claim 2, the supporting plate (1) has at least an end portion configured to be folded around a lock of hair (see Figures 9-13) of a user in such a way as to securely fix the supporting plate to the lock of hair of a user (see Figures 9-13).
Regarding claim 3, the supporting plate (1) has at least one fold line, designed to define a yielding zone for mediating the folding of the supporting plate around the fold line (see Figure 3, and 9-13).
Regarding claim 11, Di Biase discloses a method for applying hair extensions comprising the steps of preparing at least one hair extension (2), moving the second face (8) of the supporting plate (1) of the hair extension (1) next to a lock of hair of a user; folding at least one portion of the supporting plate (8) about the lock of hair of the user fixing them mutually in a stable fashion (see Figures 8-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Biase (US 2013/0180540).
Di Biase discloses a hot melt glue on at least a portion of the first face of the supporting plate, and a second adhesive (adhesive; non-heat melt paragraph 31) applied on a second face of the supporting plate, opposite the first face, and designed to increase the friction force acting between the second face and the lock of hair of a user wherein the first and second glues are two different (paragraph 21 and 31). Di Biase does not disclose the hot melt glue and adhesive are a polymers. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the glues be made from polymers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Di Biase does not disclose the supporting plate made of a metallic material. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the rigid plate of Di Biase be made from a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 4, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Biase (US 2013/0180540) in view of Gold (WO 2004/023910).
Regarding claim 4, Di Biase disclose the claimed invention except for the first end portion having a greater extension relative to the second end portion.  Gold teaches a foldable hair extension having a first end portion with a greater extension relative to a second end portion (see Figures 22-23). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first end portion be greater than the second end portion to avoid waste material and still provide an overlapping seal.
Regarding claims 9, 10, 12, Di Biase disclose the claimed invention except for a plurality of extensions structurally connected to at least another support plate and having cutting lines and when in use separation one extensions from another. Gold teaches a plurality of extensions structurally connected to at least another support plate (Figures 41-44) and having cutting lines (Figure 43) and when in use separation one extensions from another.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have a plurality of extensions as taught by Gold, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
7/8/2021